DETAILED ACTION
This Office action is in response to the amendment filed 24 May 2022. Claims 1-3, 5-11, 13-16, 18-26, and 28-30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9-10, 13-16, 18, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912) in view of Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Lee et al. (US 2020/0214024).
For Claims 1, 14, and 24, Myung teaches a method of wireless communication, an apparatus comprising a transceiver (see paragraph 23), and a non-transitory computer-readable medium having program code recorded thereon (see paragraphs 422, 424), the method comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a resource configuration for communicating, in a first frequency band, an unscheduled physical uplink shared channel (PUSCH) signal (see paragraphs 301-303); and 
communicating, by the first wireless communication device with the second wireless communication device in the first frequency band based on the resource configuration, the unscheduled PUSCH signal including unscheduled UCI (see paragraphs 303-304, see also paragraphs 278, 300, 302: unscheduled UCI).
Though Myung does indicate the inclusion of a HARQ identifier and also refers to HARQ ACK/NACK in the uplink (see paragraphs 139-145), Myung as applied above is not explicit as to, but Froberg Olsson teaches communicating, by the first wireless communication device with the second wireless communication device in a second frequency band different from the first frequency band, an uplink report request (see paragraphs 11, 12, 21); and 
wherein the unscheduled PUSCH signal further includes the uplink report including hybrid automated repeat request (HARQ) acknowledgement/negative-acknowledgement (ACK/NACK) information in response to the uplink report request in the second frequency band (see paragraphs 40, 41, 80).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include HARQ ACK/NACK information in a UCI report as in Froberg Olsson when providing uplink control information as in Myung. The motivation would be to improve throughput in New Radio.
The references as applied above are not explicit as to, but Kim teaches an uplink report request configured to trigger communication of an uplink report via a resource in the first frequency band (see paragraphs 187, 188: triggering provision on one frequency band uplink feedback for communications on a different frequency band).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow for cross carrier triggering of uplink reporting as in Kim when implementing the method of Myung and Froberg Olsson. The motivation would be to improve the reliability of uplink control information reporting.
While Myung does teach an autonomous uplink transmission including transport blocks (see paragraphs 363, 401), the references as applied above are not explicit as to, but Lee teaches the unscheduled PUSCH signal including a transport block (TB) including unscheduled uplink control information UCI (see abstract, paragraphs 8, 17-18, 45, 158).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed that the UCI in the PUSCH as in Myung would be included in transport blocks in the PUSCH as in Lee. One of ordinary skill would have been able to provide signals with such a composition with the reasonably predictable result of providing UCI in a known manner.
For Claims 2, 15, and 25, Myung further teaches the method, wherein the resource configuration indicates the resource is allocated for the unscheduled PUSCH signal (see paragraph 304).  
For Claims 3, 16, and 26, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the uplink report further includes channel state information (CSI) (see paragraph 40).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to include CSI as in Froberg Olsson when providing uplink control information as in Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of providing known feedback in a known manner.
For Claims 5 and 18, though Myung is at least implicit as to the PUSCH signal not including uplink data (see paragraph 358: the NDI indicates whether new data is present), the references as applied above are not explicit as to, but Lee teaches the method, wherein the unscheduled PUSCH signal does not include any uplink data (paragraph 100: UCI in PUSCH with or without data).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to not include uplink data as in Lee when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently indicating resource usage.
For Claims 9 and 22, as shown above, Myung teaches the unscheduled UCI while Froberg Olsson teaches the UCI report including the HARQ ACK/NACK information which are necessarily conveyed in coded bits; while these references as applied above are not explicit as to, Lee teaches the method, wherein the unscheduled PUSCH signal includes coded bits for at least one of channel state information (CSI) part 1, CSI part 2, or the unscheduled UCI (see paragraphs 84-85, 120-121).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Lee when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 10 and 23, the references as applied above are not explicit as to, but Lee teaches the method, wherein the unscheduled PUSCH signal includes coded bits for the unscheduled uplink data multiplexed with the coded bits for the HARQ ACK/NACK information and the at least one of the CSI part 1, the CSI part 2, or the unscheduled UCI (see 45, 84-85, 120-121).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Lee when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.
For Claim 13, Myung as applied above is not explicit as to, but Froberg Olsson teaches the method, wherein the second frequency band is at a higher frequency than the first frequency band (see paragraph 80: the UL and DL carriers are associated with respective, different frequency bands, one is necessarily higher than the other).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to arrange transmissions on UL and DL bands as in Froberg Olsson when managing the communications in the system of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of reducing overhead on downlink channels.

Claims 6-8, 19-21, and 28-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Lee et al. (US 2020/0214024) as applied to claims 1, 14, and 24 above, and further in view of Yang et al. (WO2019/030237).
For Claims 6, 19, and 28, the references as applied above are not explicit as to, but Yang teaches the method, wherein the unscheduled PUSCH signal includes the unscheduled UCI multiplexed with the HARQ ACK/NACK information and at least one of channel state information (CSI) part 1 or CSI part 2 (see p. 11 line 18 to p. 12 line 16).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide feedback as in Yang when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of efficiently providing signaling information.
For Claims 7, 20, and 29, Myung, Froberg Olsson, and Kim as applied above are not explicit as to, but Lee as modified by Yang above further teaches the method, wherein the HARQ ACK/NACK information, the unscheduled UCI, and the at least one of the CSI part 1 or the CSI part 2 are rate matched in the unscheduled PUSCH signal (see paragraph 163: rate matching).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to apply rate matching to the contents of the PUSCH as in Lee when providing the PUSCH of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of using an appropriate channel coding scheme in a known manner.
For Claims 8, 21, and 30, Lee as modified by Myung, Froberg Olsson, and Yang above further teaches the method, wherein the unscheduled PUSCH signal further includes unscheduled uplink data multiplexed with the unscheduled UCI, the HARQ ACK/NACK information, and the at least one of the CSI part 1 or the CSI part 2 (see paragraph 100: including data in PUSCH).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide uplink data as in Lee when implementing the method of Myung. One of ordinary skill would have been able to do so with the reasonably predictable result of opportunistically using available resources for data communications.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myung et al. (US 2019/0268912), Froberg Olsson et al. (US 2017/0257848), Kim et al. (US 2019/0053265), and Lee et al. (US 2020/0214024) as applied to claim 1 above, and further in view of Koorapaty et al. (US 2020-0059321).
For Claim 11, the references as applied above are not explicit as to, but Koorapaty teaches the method, wherein the communicating the unscheduled PUSCH signal includes: communicating, by the first wireless communication device with the second wireless communication device, the uplink report based on a predetermined periodicity (see paragraph 72).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the periodic UCI as in Koorapaty when providing UCI in unscheduled PUSCH as in Myung. The motivation would be to efficiently use available resources for transmitting known reports.

Response to Arguments
The submission filed 24 May 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golitschek Edler von Elbwart et al. (US 2019/0150184) teaches a system in which the transmission of an autonomous uplink PUSCH is the transmission of transport blocks. Yoshimura et al. (US 2019/0174524) teaches the transmission of transport blocks on PUSCH with UCI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/11/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466